PER CURIAM.
The amended Order dismissing all individual defendants is reversed.
The Order granted the defendants’ Motions to Dismiss/Strike Claim for Punitive Damages and Claim for Attorney’s fees which were asserted in their answer to the complaint. Only individual defendants Walter Blake, Warren Gilbert and Paul Shaffer requested the court to strike them as named defendants in the law suit, particularly as to Counts II and VIII. The other individual defendants made no such request, and were therefore erroneously stricken. However, even as to the above three defendants, the counts sufficiently allege a cause of action so as to make their dismissal erroneous. That is not to say that the plaintiffs’ pleadings will survive summary judgment or some other shortcut demise. We merely hold that a motion to dismiss was not appropriately granted.
The cause is, therefore, remanded with instructions to reinstate all individuals as defendants.
LETTS, C.J., and DOWNEY and HURLEY, JJ., concur.